EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James E. Walton on 01 June 2021.

The application has been amended as follows: 

	claim 5 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a repair laminate for a damaged composite part having an exposed surface produced by the process recited in claim 1.  The process comprises the steps of: preparing an exposed damaged surface of the composite part, applying a release film to the damaged surface, forming an uncured ply stack assembly of at least ten total plies that consist of a plurality of uncured ply stacks, removing the release film and uncured ply stack  from the damaged composite part, applying a bonding material to the exposed surface, applying the uncured ply stack assembly to the bonding material, and curing the uncured ply stack 
	Keller et al. represent the closest prior art.  However, in view of the amendment to claim 1, the examiner concedes that Keller et al. does not teach a ply stack assembly of at least ten total plies.  While Keller et al. illustrates the use of a stack of 6 plies, and thus could be said to suggest plies of with slightly more than 6 plies since the courts have held that a prima facie case of obviousness exists where the claimed range is close but does not overlap with the prior art (see MPEP 2144.05 (I)), the examiner agrees with the applicant (see the 4th paragraph on page 5 of the reply filed 27 May 2021) that there is no guidance directing one of ordinary skill towards a stack of at least 10 plies - a stack that is 67% larger than the stack disclosed in Keller et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787